Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to the application 16/868,259 filed on 05-06-2020.  Claims 1-21 are pending.                     

      Allowable Subject Matter
3.    The following is an examiner's statement of reasons for allowance: The prior art does not teach that “a device configured to decompress ambisonic audio data representative of a soundfield, the device comprising: a memory configured to store, at least in part, a data object, wherein the data object is a vector based ambisonic transport format; and one or more processors configured to: receive a bitstream used to decode the data object, wherein the bitstream includes bits relating to a priority of an ith transport channel, where there are at least four transport channels; and obtain a repurposed vector based on the priority of the ith transport channel.” as specifically recited in claim 1.   
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
   Independent claims 11, 20 and 21 are allowable for similar reason as claim 1.
   Dependent claims 2-10 and 12-19 are dependency to independent claims 1, 11, 20 and 21.

4.   Claims 1-21 are allowable.
                                            
                                                                 Conclusion
5.      The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
    Najaf-Zadeh et al. (US PAT. 10,020,000) discloses that the audio receiver improves the higher-order ambisonics decoding with improved flexibility by masking inaudible sounds. The removal of the masked portions is performed to highlights the presence of the dominant source to lead accurate power estimation and perfect localization of source. The sparsity of ambisonic signals is increased to improve the accuracy of compressed-sensing-based ambisonic decoding. The speakers are allowed to be used during the playback, so that the larger sweet spot and the improved sound quality are achieved.
   Kim et al. (US PAT.10,657,974) discloses that techniques are described by which to provide priority information for higher order ambisonic (HOA) audio data. A device comprising a memory and a processor may perform the techniques. The memory stores HOA coefficients of the HOA audio data, the HOA coefficients representative of a 
      Peters et al. (US PAT. 9,847,088) discloses that a memory for storing intermediately formatted audio data generated as a result of an intermediate compression of higher order ambisonic audio data. Processors process the intermediately formatted audio data and insert additional audio data and commercial audio data into the intermediately formatted audio data. The processors insert audio associated with a TV studio show into the intermediately formatted audio data and cross-fade the additional audio data into the intermediately formatted audio data.
    Kim et al. (US 2016/0104493) discloses that techniques are described for signaling layers for scalable coding of higher order ambisonic audio data. A device comprising a memory and a processor may be configured to perform the techniques. The memory may be configured to store the bitstream. The processor may be configured to obtain, from the bitstream, an indication of a number of layers specified in the bitstream, and obtain the layers of the bitstream based on the indication of the number of layers.


   Kim (US 2015/0340044) discloses that systems and techniques for compression and decoding of audio data are generally disclosed. An example device for compressing higher order ambisonic (HOA) coefficients representative of a soundfield includes a memory configured to store audio data and one or more processors configured to: determine when to use ambient HOA coefficients of the HOA coefficients to augment one or more foreground audio objects obtained through decomposition of the HOA coefficients based on one or more singular values also obtained through the decomposition of the HOA coefficients, the ambient HOA coefficients representative of an ambient component of the soundfield. 
 Kim et al. (US 2015/0332690) discloses techniques are described for performing codebook selection when coding vectors decomposed from higher-order ambisonic coefficients. A device comprising a memory and a processor may perform the techniques. The memory may be configured to store a plurality of codebooks to use when performing vector dequantization with respect to a vector quantized spatial component of a soundfield. The vector quantized spatial component may be obtained through application of a decomposition to a plurality of higher order ambisonic coefficients. The processor may be configured to select one of the plurality of codebooks.
   Peters et al. (US 2015/0127354) discloses that NEAR FIELD COMPENSATION FOR DECOMPOSED REPRESENTATIONS OF A SOUND FIELD.


                                                EXAMINER'S COMMENT

10,657,874 and since it appears that this application may issue first, 
applicant should take care to address any double-patenting issues
that may remain in the 16/868,259 application.

7.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao, Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 09-30-2019